Prospectus PRDSX May 1, 2011 T. Rowe Price Diversified Small-Cap Growth Fund An aggressive fund seeking long-term growth of capital through a widely diversified portfolio of small-cap growth stocks. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Diversified Small-Cap Growth Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 18 Account Maintenance and Small Account Fees 22 3 More About the Fund Organization and Management 23 More Information About the Fund and Its Investment Risks 25 Investment Policies and Practices 28 Disclosure of Fund Portfolio Information 34 Financial Highlights 35 4 Investing with T. Rowe Price Account Requirements and Transaction Information 38 Opening a New Account 39 Purchasing Additional Shares 42 Exchanging and Redeeming Shares 43 Rights Reserved by the Funds 45 Information About Your Services 46 T. Rowe Price Brokerage 48 Investment Information 49 T. Rowe Price Privacy Policy 51 SUMMARY Investment Objective The fund seeks long-term growth of capital by investing primarily in common stocks of small growth companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 1.00% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% Distribution and service (12b-1) fees 0.00% Other expenses 0.52% Total annual fund operating expenses 1.17% Fee waiver/expense reimbursement 0.08% b Total annual fund operating expenses after fee waiver/expense reimbursement 1.25% b a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T.Rowe Price Associates, Inc. has agreed (through April 30, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees ) that would cause the fund’s ratio of expenses to average net assets to exceed 1.25%.
